             Case 1:19-cv-10045-VEC Document 1 Filed 10/30/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND, WELFARE
 FUND,    ANNUITY    FUND,     APPRENTICESHIP,
 JOURNEYMAN RETRAINING, EDUCATIONAL AND
 INDUSTRY FUND, TRUSTEES OF THE NEW YORK CITY
 DISTRICT COUNCIL OF CARPENTERS RELIEF AND
 CHARITY FUND, and THE NEW YORK CITY AND
 VICINITY   CARPENTERS    LABOR-MANAGEMENT 19 CV ____________
 CORPORATION,

                                                        Plaintiffs,
                                                                      COMPLAINT
                             -against-

 EVERLAST SCAFFOLDING, INC. and FIDELITY AND
 DEPOSIT COMPANY OF MARYLAND,

                                                      Defendants.



        Plaintiffs, by and through their attorneys, Virginia & Ambinder, LLP, as and for their

Complaint, respectfully allege as follows:

                                PRELIMINARY STATEMENT

        1.      This is a civil action pursuant to section 502(a)(3) and 515 of the Employee

Retirement Income Security Act, as amended, 29 U.S.C. §§ 1132(a)(3), 1145 (“ERISA”), section

301 of the Labor Management Relations Act of 1947, 29 U.S.C. § 185 (“LMRA”), and section

220-g of the New York Labor Law (“NYLL”), to recover delinquent employer contributions to a

group of employee benefit plans and to recover delinquent contributions pursuant to a payment

bond.

                                 JURISDICTION AND VENUE

        2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367,

and 29 U.S.C. §§ 185 and 1132(e)(1).
              Case 1:19-cv-10045-VEC Document 1 Filed 10/30/19 Page 2 of 7



         3.      Venue is proper in this judicial district pursuant to 29 U.S.C. 1132(e)(2) because

the Funds (as defined below) reside or may be found in this district.

                                          THE PARTIES

         4.      Plaintiffs Trustees of the New York City District Council of Carpenters Pension,

Welfare, Annuity, Apprenticeship, Journeyman Retraining, and Educational and Industry Funds

(the “ERISA Funds”) are employer and employee trustees of multiemployer labor-management

trust funds organized and operated in accordance with ERISA. The Trustees are fiduciaries of the

ERISA Funds within the meaning of section 3(21) of ERISA, 29 U.S.C. § 1002(21). The ERISA

Funds maintain their principal place of business at 395 Hudson Street, New York, New York

10014.

         5.      Plaintiffs Trustees of the New York City District Council of Carpenters Relief and

Charity Fund (the “Charity Fund”) are Trustees of a charitable organization established under

section 501(c)(3) of the Internal Revenue Code, 26 U.S.C. § 501(c)(3). The Charity Fund

maintains its principal place of business at 395 Hudson Street, New York, New York 10014.

         6.      Plaintiff New York City and Vicinity Carpenters Labor-Management Corporation

(together with the ERISA Funds and the Charity Fund, the “Funds” or “Plaintiffs”) is a New York

not-for-profit corporation.

         7.      Defendant Everlast Scaffolding, Inc. (“Everlast”) is a company incorporated in and

authorized to conduct business in the State of New York, with its principal place of business

located at 252 Java Street, Suite 203, Brooklyn, New York 11222.

         8.      Defendant Fidelity and Deposit Company of Maryland (“Fidelity”) (together with

Minelli, the “Defendants”) is a corporation authorized to do business within the insurance industry

in the State of New York. Fidelity has a statutory home office located at 600 Red Brook Blvd.,




                                                     2
            Case 1:19-cv-10045-VEC Document 1 Filed 10/30/19 Page 3 of 7



Suite 600, Owings Mills, Maryland 21117, and its principal place of business is located at 1400

American Lane, Schaumburg, Illinois 60196.statement of facts

                                    STATEMENT OF FACTS

       9.      At all relevant times, Everlast was a party to or otherwise bound by a collective

bargaining agreement (“CBA”) with the New York City District Council of Carpenters f/k/a

District Council of New York City and Vicinity of the United Brotherhood of Carpenters and

Joiners of America (the “Union”).

       10.     The Union is a labor organization within the meaning of section 301 of the LMRA,

29 U.S.C. § 185, and represents employees in an industry affecting commerce as defined in section

502 of the LMRA, 29 U.S.C. § 142.

       11.     The CBA required Everlast to make specified hourly contributions to the Funds in

connection with all work performed in the trade and geographical jurisdiction of the Union

(“Covered Work”).

       12.     Everlast failed to remit all required contributions to the Funds in connection with

Covered Work it performed on the project titled “Young Scholar’s Academy” (the “Project”)

located at 280 Hart Street, Brooklyn, New York 11206, for the period of at least March 4, 2018

through November 11, 2018.          Litehouse Builders, Inc. was the general contractor that

subcontracted work to Everlast on the Project.

       13.     Based on the Funds’ calculations, Everlast owes contributions for work performed

on the Project in the amount of at least $30,638.07.

       14.     Fidelity issued payment bond no. 9204023 (the “Payment Bond”) guaranteeing

payment of all wages and benefits owed by Litehouse Builders, Inc. and its subcontractors,

including Everlast, in connection with work performed on the Project.




                                                       3
          Case 1:19-cv-10045-VEC Document 1 Filed 10/30/19 Page 4 of 7



       15.     By issuing the Payment Bond, Fidelity assumed liability for the payment of all

contributions owed by Everlast in connection with work they performed on the Project.

                     FIRST CLAIM FOR RELIEF AGAINST EVERLAST
                         Unpaid Contributions Under 29 U.S.C. § 1145

       16.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       17.     Section 515 of ERISA, 29 U.S.C. § 1145, provides that employers “obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall . . . make such contributions in accordance with the terms

and conditions of such plan or such agreement.”

       18.     The CBA requires that Everlast make contributions to Plaintiffs for all Covered

Work it performed on the Project.

       19.     Pursuant to the CBA and ERISA sections 502(a)(3), 502(g)(2) and 515, 29 U.S.C.

§§ 1132(a)(3), (g)(2) and 29 U.S.C. § 1145, Everlast is liable to Plaintiffs for: (1) unpaid

contributions in the amount of at least $30,638.07; (2) reasonable attorneys’ fees, and collection

costs incurred by Plaintiffs in this action; and (3) such other legal or equitable relief as the Court

deems appropriate.

                      SECOND CLAIM FOR RELIEF AGAINST EVERLAST
                  Violation of Collective Bargaining Agreement Under 29 U.S.C. § 185

       20.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       21.     Section 301 of the LMRA, 29 U.S.C. § 185, authorizes the Plaintiffs, as third-party

beneficiaries to the CBA, to file a federal lawsuit regarding an employer’s violation of that CBA.




                                                      4
           Case 1:19-cv-10045-VEC Document 1 Filed 10/30/19 Page 5 of 7



       22.     Everlast violated the terms of the CBA when it failed to make all contributions due

and owing for work it performed on the Project.

       23.     As a result of Everlast’s violation, Plaintiffs are entitled to damages and other

equitable relief pursuant to section 301 of the LMRA, 29 U.S.C. § 185.

                     THIRD CLAIM FOR RELIEF AGAINST DEFENDANTS
                                 Violation of NYLL § 220-g

       24.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       25.     New York Labor Law § 220-g provides that an employee that furnished labor to

either the contractor or subcontractor may bring an action to recover unpaid wages and

supplements, including interest, against the contractor, subcontractor-employer or bonding

company.

       26.     As supplemental benefit funds entitled to receive payments of supplemental

benefits on behalf of Everlast’s employees, Plaintiffs are entitled to recover any underpayments

for work performed by said employees on the Project.

       27.     As a subcontractor-employer on the Project, Everlast is liable to Plaintiffs for any

unpaid benefit contributions in connection with Covered Work performed on the Project.

       28.     By issuing the Payment Bond, Fidelity assumed joint and several liability with

Everlast for any and all benefit contributions owed by Everlast in connection with Covered Work

its employees performed on the Project.

       29.     Everlast failed to make supplemental benefit payments to Plaintiffs for work

performed by its employees on the Project.

       30.     In accordance with NYLL § 220-g, this action has been brought within one year of

the date of the last alleged underpayment.



                                                     5
          Case 1:19-cv-10045-VEC Document 1 Filed 10/30/19 Page 6 of 7



       31.      Therefore, Defendants are required to make payment to the Plaintiffs for the

contributions due and owing by Everlast, plus interest, on the Project.

                   FOURTH CLAIM FOR RELIEF AGAINST FIDELITY
                            Common Law Claim Against the Bond

       32.      Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       33.      Fidelity issued a common-law bond on the Project.

       34.      Pursuant to the common-law bond, Fidelity guaranteed the payment of benefits to

Everlast’s employees on the Project and thereby assumed joint and several liability with Everlast

to pay any and all benefits due and owing as a result of Everlast’s failure to pay benefits for work

performed on the Project.

       35.      Everlast failed to make all required payments to Plaintiffs for work performed by

its employees on the Project.

       36.      Therefore, under the common-law bond and pursuant to the principles of common-

law suretyship, Fidelity is required to make payment to the Plaintiffs for all contributions due and

owing by Everlast, plus interest, on the Project.

       WHEREFORE, Plaintiffs respectfully request that this Court:

           i.   Award judgment in favor of Plaintiffs and against Everlast for its failure to pay

                Plaintiffs all contributions required by the CBA and/or for its failure to pay

                Plaintiffs all contributions owed on the Project;

          ii.   Award judgment in favor of Plaintiffs and against Everlast for its failure to pay all

                contributions in the amount of at least $30,638.07;




                                                      6
        Case 1:19-cv-10045-VEC Document 1 Filed 10/30/19 Page 7 of 7



       iii.   Order Everlast to pay Plaintiffs all delinquent contributions, interest on unpaid

              contributions, liquidated damages, attorneys’ fees, and collection costs incurred by

              Plaintiffs in connection with the Project;

       iv.    Award judgment in favor of Plaintiffs and against Fidelity for the amount of all

              contributions owed by Everlast for work they performed on the Project, plus

              interest; and

        v.    Award Plaintiffs such other and further relief as the Court deems just and proper.



Dated: New York, New York                                  Respectfully submitted,
       October 30, 2019
                                                           VIRGINIA & AMBINDER, LLP

                                                    By:            /s/
                                                           Charles R. Virginia, Esq.
                                                           Nicole Marimon, Esq.
                                                           40 Broad Street, 7th Floor
                                                           New York, NY 10004
                                                           Tel: (212) 943-9080
                                                           nmarimon@vandallp.com
                                                           Attorneys for Plaintiffs




                                                   7
